DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jihwang Yeo on 06/15/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 04/04/2021. 

1.	(Currently Amended) A semiconductor memory device comprising:
a substrate having a first region and a second region, the substrate having a conductor pattern;
a semiconductor memory component mounted in the first region;
a plurality of first capacitors and a plurality of second capacitors mounted in the second region, the plurality of first capacitors being electrically connected in parallel to each other and the plurality of second capacitors being electrically connected in parallel to each other, one of the plurality of first capacitors being aligned with one of the plurality of second capacitors in a first direction; and
a first jumper element mounted in the second region and being detachable from the substrate,
wherein the conductor pattern includes a first conductor portion and a second conductor portion, being disposed on and electrically connected to the first conductor portion, and being disposed on and electrically connected to the second conductor portion,
the first direction from the first region toward the second region, and extends in the first direction from the first conductor portion to the second conductor portion to electrically connect the first and second conductor portions, and
when the first jumper element is detached from the substrate, (1) the plurality of second capacitors is electrically disconnected from the first conductor portion, and (2) the plurality of first capacitors is electrically disconnected from the second conductor portion.

2.	(Original) The semiconductor memory device according to claim 1, further comprising a controller configured to control the semiconductor memory component, wherein
the substrate further has a third region,
the second region is located between the first region and the third region, and
the controller is mounted in the third region.

3.	(Original) The semiconductor memory device according to claim 1, wherein the first jumper element is fixed to the substrate using solder, and is detachable from the substrate when the solder is melted.

4.	(Original) The semiconductor memory device according to claim 1, wherein a maximum width of the first jumper element in a second direction intersecting the first direction is narrower than a maximum width of the first conductor portion in the second direction, and also narrower than a maximum width of the second conductor portion in the second direction.

5.	(Currently Amended) The semiconductor memory device according to claim 1, further comprising a third capacitor aligned with the one of the plurality of first capacitors in a second direction intersecting the first direction,
wherein the first conductor portion is electrically connected to the third capacitor in the substrate.



7.	(Currently Amended) The semiconductor memory device according to claim 6, further comprising a fourth capacitor aligned with the one of the plurality of second capacitors in the second direction,
wherein the second conductor portion is electrically connected to the fourth capacitor.

8.	(Previously Presented) The semiconductor memory device according to claim 7, wherein a second part different from the first part of the first jumper element is disposed between the one of the plurality of second capacitors and the fourth capacitor.

9.	(Previously Presented) The semiconductor memory device according to claim 5, wherein the one of plurality of first capacitors and the third capacitor are electrically connected in parallel.

10.	(Previously Presented) The semiconductor memory device according to claim 1, wherein
the substrate further has a third region, the third region having a controller configured to control the semiconductor memory component, the third region being located on an opposite side of the first region with respect to the second region, and the semiconductor memory device further comprises:
a plurality of fifth capacitors mounted in the third region and disposed opposite to the plurality of first capacitors with respect to the plurality of second capacitors in the first direction; and
a second jumper element mounted in the second region,
wherein the conductor pattern further includes a third conductor portion electrically connected to the plurality of fifth capacitors, 


11.	(Previously Presented) The semiconductor memory device according to claim 1, further comprising:
a sixth capacitor mounted in the second region;
a seventh capacitor mounted in the second region; and
a third jumper element mounted in the second region,
wherein the substrate has a first surface on which the plurality of first capacitors and the plurality of second capacitors and the first jumper element are mounted, and a second surface located opposite to the first surface, the sixth and seventh capacitors and the third jumper element being mounted on the second surface,
the conductor pattern further includes a fourth conductor portion and a fifth conductor portion provided at different locations from the first and second conductor portions, respectively, the fourth conductor portion being electrically connected to the sixth capacitor, and the fifth conductor portion being electrically connected to the seventh capacitor, and
the fourth conductor portion and the fifth conductor portion are separated from each other in the first direction and are electrically connected to each other by the third jumper element.

12.	(Previously Presented) The semiconductor memory device according to claim 11, wherein the substrate further includes a first non-conductor portion located between the first conductor portion and the second conductor portion, and a second non-conductor portion located between the fourth conductor portion and the fifth conductor portion, and
at least a part of the first non-conductor portion and at least a part of the second non-conductor portion overlap each other in a thickness direction of the substrate.

13.	(Previously Presented) The semiconductor memory device according to claim 11, wherein at least a part of the first jumper element and at least a part of the third jumper element overlap each other in a thickness direction of the substrate.

14.	(Previously Presented) The semiconductor memory device according to claim 11, wherein the substrate further has a first via extending in a thickness direction of the substrate to electrically connect the first conductor portion to the fourth conductor portion.

15.	(Original) The semiconductor memory device according to claim 14, wherein the substrate further has a second via extending in the thickness direction of the substrate to electrically connect the second conductor portion to the fifth conductor portion.

16.	(Original) The semiconductor memory device according to claim 1, wherein the substrate is a multilayer substrate.

17.	(Previously Presented) The semiconductor memory device according to claim 1, wherein each the plurality of first capacitors is an electrolytic capacitor.

18.	(Original) The semiconductor memory device according to claim1, wherein the first jumper element is a chip resistor of a rectangular parallelepiped.

19.	(Previously Presented) The semiconductor memory device according to claim 1, further comprising a terminal portion mounted on the substrate, the terminal portion being configured to be electrically connected to a host apparatus, wherein the plurality of first capacitors is located between the terminal portion and the semiconductor memory component.

20.	(Previously Presented) The semiconductor memory device according to claim 1, further comprising a temperature sensor mounted on the substrate, wherein the temperature sensor is located between the plurality of first capacitors and the semiconductor memory component.


Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a semiconductor memory device comprising: one of the plurality of first capacitors being aligned with one of the plurality of second capacitors in a first direction; the plurality of first capacitors being disposed on and electrically connected to the first conductor portion, and the plurality of second capacitors being disposed on and electrically connected to the second conductor portion, the first conductor portion and the second conductor portion are separated from each other in the first direction and the first jumper element extends in the first direction from the first conductor portion to the second conductor portion to electrically connect the first and second conductor portions in combination with the rest of the limitations of the claim.

The closest prior arts on record are Shinonaga (US-20020025608-A1), Nguyen (US-20060267172-A1), Seok (US-20150078055-A1), Mishiro (US-5910755-A), Yashiro (US-20160334992-A1), Yamasaki (US-10629263-B2) and Kumar (US-20110215654-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-20 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON GRAY/
Examiner, Art Unit 2897

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897